Citation Nr: 1206504	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-55 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of crush injuries to the left foot, including the toes.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of crush injuries to the right foot, including the toes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for tinnitus and reopened and denied the previously denied claims for service connection for hearing loss and residuals of crush injuries to the feet, to include pes planus.

In a January 2010 rating decision, the RO granted service connection for tinnitus.  Thus, that issue is no longer before the Board.

Although the RO reopened the claims and adjudicated the issues of service connection on the merits, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the agency of original jurisdiction (AOJ) is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis must end, and what the AOJ may have determined in that regard is irrelevant.

The decision herein denies the application to reopen the previously denied claim for service connection for bilateral hearing loss.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

2.  New evidence raising a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss has not been received.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002 & Supp. 2011).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in April 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, 16 Vet. App. at 187. 

Additionally, the letter also informed the Veteran of the evidence and information necessary to reopen the claim and what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

Finally, the letter informed the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In short, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, and VA and private treatment records as identified and authorized by the Veteran.  Further, the Veteran has submitted statements in support of his claim.  Moreover, he was provided a VA examination.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A. 

Claim to Reopen

The claim for service connection for bilateral hearing loss was originally denied in a February 2008 rating decision.  The claim was denied because, although there was evidence of current disability, there was no evidence of hearing loss in either ear during service and no evidence of a link between the claimed disorder and service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  Thus, the decision became final.  

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2011).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The pertinent evidence received since the February 2008 denial includes numerous VA medical records and a May 2009 VA examination report.  Although new, none of the evidence tends to show that the Veteran's hearing loss began in service or within one year thereafter or that it is otherwise etiologically related to service.  In fact, the May 2009 VA examination report contains the examiner's opinion that the hearing loss was not caused by or a result of military noise exposure.  As such, the evidence does not help to establish that the hearing loss had its onset in or is related to service.  Therefore, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  Thus, the claim must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

ORDER

New and material evidence having not been received, the application to reopen the claim for service connection for bilateral hearing loss is denied.


REMAND

The Board finds that further development is needed on the applications to reopen the previously denied claims for service connection for residuals of crush injuries to the feet, including the toes.  While the Board observes that the duty to assist does not require VA to reopen a claim that has been disallowed in the absence of the existence of new and material evidence (See 38 U.S.C.A. § 5103A(f)), assistance deemed necessary by VA is not precluded under 38 U.S.C.A. § 5103A(g).  For the reasons set forth below, the Board finds that development is necessary in this case to clarify whether new and material evidence exists that may require VA to reopen the claims remaining on appeal. 

The Veteran contends that he injured his feet and toes while serving aboard the U.S.S. Franklin D. Roosevelt when a bomb he was helping to move onto a trolley dropped on his feet.  He further asserts that the steel-toed shoes he was wearing had to be cut from his feet.  

Although numerous VA medical records and a VA examination report have been added to the record since the February 2008 denial of the Veteran's claims, there is a discrepancy as to whether he currently has a foot disability.  A March 2009 VA podiatry note reflects a history of an injury to the toes of both feet in service and a diagnosis of hammertoes of both feet.  However, during a February 2011 VA general medical examination, the Veteran denied having any foot symptoms and examination revealed no abnormalities.  Given the above, the RO should schedule the Veteran for a VA examination to determine whether he currently has a foot disorder and, if so, whether it is related to the alleged in-service injury.

The record also reflects that there may be outstanding private medical records pertinent to the appeal.  The March 2009 treatment note reflects that the Veteran has been treated for his feet by private physicians.  To ensure that all pertinent medical evidence has been obtained, the RO should ask the Veteran to complete an authorization form for each healthcare provider who has treated him for his feet since discharge from service.

Lastly, the record reflects that the Veteran has been receiving treatment from the Mountain Home VA Medical Center (VAMC).  The record contains treatment reports from this facility dated through February 2011.  Thus, the RO should obtain updated records of treatment from the Mountain Home VAMC.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete an authorization form for each healthcare provider who has treated him for his feet since discharge from service.  Then, attempt to obtain any records adequately identified by the Veteran.

2.  Obtain all outstanding records of treatment for the disabilities on appeal from the Mountain Home VAMC since March 2011.  

3.  Thereafter, schedule the Veteran for a VA examination, with a podiatrist if possible, to determine whether he currently has a disorder of either foot.  His claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should identify all current foot disorders.  For each diagnosed disorder, the examiner should provide an opinion on whether it is at least as likely as not that the disorder is etiologically related to the Veteran's alleged in-service injury from a bomb being dropped on his feet.  

The rationale for all opinions should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


